DETAILED ACTION
This Corrected Notice of Allowance is in response to the Allowance of 3/14/2022. 
The Notice of Allowance of 3/14/2022 inadvertently left out claims 45-49 on PTOL-37, Notice of Allowability coversheet.
Additionally, the Examiner’s amendment presented below addresses informalities regarding claim 32.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Caroline Do (Reg. No. 47,529) on 3/16/2022.
The application has been amended as follows: 	
Claim 32 is further amended. All other claims remain as-is, presented in the Examiner’s amendment in the Alllowance of 3/14/2022. 
32. The 

Allowable Subject Matter
Claim 28, 30-33, 35-49 are allowed for the same reasons as outlined in the Quayle action of 12/8/2021.
The Examiner’s amendment presented above, which is a supplemental to the Examiner’s amendment presented in the Allowance of 3/14/2022 addresses minor informalities in the claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE WEI whose telephone number is (571)270-0067. The examiner can normally be reached Mon - Thurs (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, REGINALD BRAGDON can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JANE WEI/Primary Examiner, Art Unit 2139